Exhibit 10.1

Execution Version

SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO THE AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”), is made as of July 18, 2018, by and among Oaktree Strategic
Income Corporation, as the collateral manager (in such capacity, the “Collateral
Manager”), OCSI Senior Funding II LLC, as the borrower (the “Borrower”),
Citibank, N.A., as administrative agent (the “Administrative Agent”) and
Citibank, N.A., as the sole lender (the “Lender”).

R E C I T A L S

WHEREAS, the Collateral Manager, Oaktree Strategic Income Corporation, as the
seller (in such capacity, the “Seller”), the Borrower, the Administrative Agent,
the Lender and Wells Fargo Bank, National Association, as Collateral Agent, are
parties to that certain Amended and Restated Loan and Security Agreement, dated
as of January 31, 2018 (as the same has been previously amended and may be
amended, modified, waived, supplemented, restated or replaced from time to time,
the “Loan and Security Agreement”);

WHEREAS, pursuant to Section 13.1 of the Loan and Security Agreement, the
Collateral Manager and the Borrower desire to, and have requested that the
Administrative Agent agree to, amend certain provisions of the Loan and Security
Agreement as provided herein;

WHEREAS, subject to the terms and conditions of this Amendment, the
Administrative Agent and Lenders constituting at least the Required Lenders are
willing to agree to such amendments to the Loan and Security Agreement.

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.       Defined Terms. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings ascribed thereto in the Loan
and Security Agreement.

2.       Amendments. The Loan and Security Agreement is hereby amended, modified
and supplemented as follows:

(A)       The defined term “Concentration Test Amount” in Section 1.1 is hereby
amended to delete the reference to “$100,000,000” in clause (i)(a) thereof and
to replace it with “$180,000,000.”

(B)       The defined term “Facility Maturity Date” in Section 1.1 is hereby
amended and restated in its entirety as follows:

“Facility Maturity Date”: July 18, 2023 (or, if such day is not a Business Day,
the next succeeding Business Day).

(C)       The defined term “Maximum Facility Amount” in Section 1.1 is hereby
amended and restated in its entirety as follows:

 

1



--------------------------------------------------------------------------------

“Maximum Facility Amount”: With respect to the Advances, $180,000,000, as may be
increased pursuant to Section 2.1.

(D)       The defined term “Ramp-Up Period” in Section 1.1 is hereby amended and
restated in its entirety as follows:

“Ramp-Up Period”: the period commencing on the Closing Date and ending on the
earlier to occur of (x) the initial date on which the aggregate Outstanding
Balance of all Eligible Loans exceeds $270,000,000 and (y) November 18, 2018
(or, if such day is not a Business Day, the next succeeding Business Day).

(E)       The defined term “Scheduled Reinvestment Period End Date” in
Section 1.1 is hereby amended and restated in its entirety as follows:

“Scheduled Reinvestment Period End Date”: July 18, 2021 (or, if such day is not
a Business Day, the next succeeding Business Day).

(F)       Annex B is hereby amended to delete the reference to “$100,000,000”
and replace it with “$180,000,000.”

3.       Reaffirmation. Except to the extent expressly amended by this
Amendment, the terms and conditions of the Loan and Security Agreement and other
Transaction Documents shall remain in full force and effect. Each of the
Transaction Documents, including the Loan and Security Agreement, and any and
all other agreements, documents or instruments now or hereafter executed and/or
delivered pursuant to the terms hereof or pursuant to the terms of the Loan and
Security Agreement as amended hereby, are hereby amended so that any reference
in such Transaction Documents to the Loan and Security Agreement, whether direct
or indirect, shall mean a reference to the Loan and Security Agreement as
amended hereby. This Amendment shall constitute a Transaction Document under the
Loan and Security Agreement.

4.       Miscellaneous. This Amendment may be executed in counterparts, each of
which shall be and all of which, when taken together, shall constitute one
binding agreement. The Article and/or Section headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day, month and
year first above written.

 

BORROWER   OCSI SENIOR FUNDING II LLC  

By: Oaktree Strategic Income Corporation:

 

Its:  Designated Manager

 

By: Oaktree Capital Management, L.P.

 

Its:  Investment Advisor

  By:       /s/ Mary Gallegly                           Name: Mary Gallegly    
Title: Senior Vice President   By:       /s/ Martin Boskovich                   
  Name: Martin Boskovich     Title: Managing Director  

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

[A&R LSA AMENDMENT]



--------------------------------------------------------------------------------

COLLATERAL MANAGER:  

OAKTREE STRATEGIC INCOME

            CORPORATION

 

By: Oaktree Capital Management, L.P.

 

Its:  Investment Advisor

  By:       /s/ Mary Gallegly                             Name: Mary Gallegly  
  Title: Senior Vice President   By:       /s/ Martin
Boskovich                       Name: Martin Boskovich     Title: Managing
Director  

 

 

 

 

[A&R LSA AMENDMENT]



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT:  

CITIBANK, N.A., in its capacity as

Administrative Agent

  By:   /s/ Brett Bushinger                      Name:  Brett Bushinger    
Title: Vice President   LENDER:   CITIBANK, N.A.,   By:   /s/ Brett
Bushinger                      Name:  Brett Bushinger     Title: Vice President
 

 

 

 

 

[A&R LSA AMENDMENT]